Citation Nr: 0905500	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-22 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a chronic skin disorder 
to include chloracne claimed as the result of Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from March 1964 to January 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Louisville, Kentucky, Regional Office (RO) which, in 
pertinent part, denied service connection for chloracne 
claimed as the result of Agent Orange exposure.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran's service documentation reflects that he served 
in the Republic of Vietnam.  A February 2002 VA Agent Orange 
evaluation indicates that an assessment of "mild chloracne-
rashes that come and go, this could be related to Agent 
Orange" was advanced.  The VA examiner commented: 
"recommendation for VA compensation: mild chloracne."  The 
report of a March 2007 VA examination for compensation 
purposes conveys that: the "type of skin involvement with 
acne or chloracne: superficial (with comedones, papules, 
pustules, superficial cysts); the "extent of the face and 
neck affected: less than 40%;" and the "description of 
other areas affected: there is one red papule measuring 0.5 
[centimeter] diameter on his right forehead at the hair line 
and one red papule measuring 0.5 [centimeter] diameter on his 
right occipital hair line."  A diagnosis of "two 
non-specific red papules atypical of chloracne" was 
advanced.  The VA examiner opined that the Veteran's skin 
disability "is not caused by or a result of served (sic) in 
Vietnam" as the "two 0.5 [centimeter] papules located 
distally from each other is (sic) atypical of chloracne."  

In reviewing the clinical record, the Board observes that it 
is unclear whether the Veteran currently has chronic 
chloracne.  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous 
medical examination which is accurate and fully descriptive.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 
6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board finds that 
further VA evaluation would be helpful in resolving the 
issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2008) are fully 
met.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's claimed chronic 
skin disorder.  All indicated tests and 
studies, should be accomplished and the 
findings then reported in detail.  The 
examiner should specifically state 
whether the Veteran has chronic 
chloracne.  

The examiner should advance an opinion at 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic skin disorder had its onset 
during active service; is etiologically 
related to the Veteran's presumed 
inservice herbicide exposure while in the 
Republic of Vietnam; or otherwise 
originated during or is causally related 
to active service.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein. The examination report should 
specifically state that such a review was 
conducted.  

3.  Then readjudicate the Veteran's claim 
of entitlement to service connection for 
a chronic skin disorder to include 
chloracne claimed as the result of Agent 
Orange exposure.  If the benefit sought 
on appeal remains denied, the Veteran 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the Veteran's 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last supplemental 
statement of the case.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board 


and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

